Exhibit 10.3

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

CONFIDENTIAL TREATMENT REQUESTED BY BRADLEY PHARMACEUTICALS, INC.

AMENDMENT, EXTENSION AND NOVATION
OF
CORE DISTRIBUTION AGREEMENT
BY AND BETWEEN
MCKESSON CORPORATION AND BRADLEY PHARMACEUTICALS, INC.

                  This Agreement is entered into on the last date signed below
(the “Effective Date”), by and between BRADLEY PHARMACEUTICALS, INC. (“Bradley”)
and MCKESSON CORPORATION (“McKesson”).

                  On September 7, 2005, Bradley and McKesson entered into a
“Core Distribution Agreement” effective on October 1, 2004, governing McKesson’s
distribution of certain pharmaceutical products marketed by Bradley (the
“Agreement”).

                  Now Bradley and McKesson desire to amend the Agreement to
extend the term thereof, to provide for renewal terms, to modify inventory
levels, and to change the fee structure payable by Bradley to McKesson.

                  Bradley and McKesson now agree as follows:

1.        The language of the following sections of the Agreement are hereby
deleted in their entirety and replaced with the following:

Section I.a. McKesson agrees to provide the following core distribution services
to the extent customarily performed by a full-range pharmaceutical distributor
consistent with the then current industry practices (“Core Services”): inventory
distribution of Manufacturer’s products to McKesson’s customers upon their
orders therefore; 852 data for prescription products including inventory levels
on hand and on order in addition to aggregate sales out; perform back-end
administrative services to support the distribution of Manufacturer’s products
and the maintenance of efficient inventory levels for servicing customers at the
***% service level.

Attachment A

McKesson Core Distribution Agreement Fee
Service Fee Schedule

A Service Fee, as outlined below, will be calculated and paid quarterly based on
the total volume of all branded pharmaceutical product purchases by McKesson
from Manufacturer during that quarter valued at the Manufacturer’s list price at
the time the products were purchased.

McKesson will provide quarterly Service Fee profitability information and
invoices, if applicable, to Manufacturer within twenty (20) days of the end of
each quarter and Manufacturer shall pay such invoices no later than thirty (30)
days after invoice.

Service Fee: *** %


 

  Page 1 of 2 

--------------------------------------------------------------------------------

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [*]. A complete version of this exhibit has been
filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

Service Fee Credits: Manufacturer will receive credit towards Service Fee for
the following items:

  (a)   Price appreciation on inventory on hand and on order after a
Manufacturer pricing action.


  (b)   Margin earned on special promotions including buy-ins, off-invoice
allowances and other deals. In the event the Manufacture introduces a new
Product that is promoted to McKesson’s customers and the margin the Manufacturer
offers McKesson as part of the launch of the Product is subsequently passed on
to McKesson’s customers that stock the Product ahead of actual demand during the
initial new product launch period, such margin will be excluded from the
calculation of Service Fee Credits.


In any quarter where Service Fee Credits exceed the Service Fee (“Carryover
Credits”), such Carryover Credits will be credited against the Service Fee due
in future quarters. McKesson shall provide appropriate documentation to support
the calculation of the Service Fee and Service Fee Credits.

Between August 1, 2007 and December 31, 2007, McKesson will use its best efforts
to gradually reduce on hand inventory levels on all products as follows:

       (a) ***
       (b) ***

After December 31, 2007, McKesson will use its best efforts to maintain
efficient inventory levels to reflect true customer demand.

The benefit provided by Manufacturer, as calculated in accordance with
Attachment A, is provided with the understanding that it is McKesson’s
responsibility to manage sell side (sales to customer) profitability and
Manufacturer is not guaranteeing the economic or other terms governing
McKesson’s resale of the Manufacturer’s products to McKesson’s customers.

2.        All capitalized terms used in this Amendment shall have the same
meaning as said capitalized terms in the Agreement.

3.        The terms and conditions of the Agreement are renewed and continued in
full force and effect except as specifically amended hereby.

Agreed to and signed on the dates below shown.

MCKESSON CORPORATION BRADLEY PHARMACEUTICALS INC.     BY: /s/ Robert V. James
BY: /s/ Alton Delane ROBERT V. JAMES, VP, BRAND PHARMACEUTICAL
PRODUCT MANAGEMENT ALTON DELANE, VICE PRESIDENT
BUSINESS DEVELOPMENT DATE: October 5, 2007 DATE: October 5, 2007


 

  Page 2 of 2 

--------------------------------------------------------------------------------